Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 04/01/2022. Currently, claims 1-29 are pending in the application. Claims 4-5, 8-10, 15-16 and 18-29 are withdrawn from Consideration.

Election/Restrictions

Claims 4-5, 8-10, 15-16 and 18-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2022.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 11, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al (US 20170338245 A1).

Regarding claim 1, Figure 8 of PARK discloses a display apparatus comprising: 
an oxide semiconductor pattern (211, [0043]) disposed on a device substrate (100), the oxide semiconductor pattern comprising a channel region (211c, [0043]) disposed between a source region (211s) and a drain region (211d); 
a gate electrode (213, [0046]) overlapping the channel region of the oxide semiconductor pattern, the gate electrode being structured such that a first hydrogen barrier layer (considering Ti in the Ti/Al stack, [0046]; Ti is defined as a hydrogen barrier according to applicant’s specification [0040]) and a gate conductive layer (considering Al in the Ti/Al stack, [0046]) are stacked; and 
a gate insulating film (120, [0048]) disposed between the oxide semiconductor pattern and the gate electrode, the gate insulating film exposing the source region and the drain region of the oxide semiconductor pattern, wherein the gate electrode (120) exposes a portion of the gate insulating film that is adjacent to the source region (211s) and another portion of the gate insulating film (120) that is adjacent to the drain region (211d).

Regarding claim 2, Figure 8 of PARK discloses that the display apparatus according to claim 1, wherein a side surface of the gate conductive layer is vertically aligned with a side surface of the first hydrogen barrier layer (Ti and Al are stacked in 213 and the side surface is aligned based on the Figure 8, [0046]).

Regarding claim 3, Figure 8 of PARK discloses that the display apparatus according to claim 1, wherein the gate insulating film (120) comprises stepped portions (step is between 123 and 121) positioned in regions exposed by the gate electrode (213).

Regarding claim 6, Figure 8 of PARK discloses that the display apparatus according to claim 1, wherein the first hydrogen barrier layer (Ti in Ti/Al stack in 213, [0046]) is disposed between the gate insulating film (120) and the gate conductive layer (Al in Ti/Al stack in 213, [0046]).

Regarding claim 7, Figure 8 of PARK discloses that the display apparatus according to claim 6, wherein the first hydrogen barrier layer (Ti in Ti/Al stack in 213, [0046]) is in contact with the gate insulating film (120).

Regarding claim 11, Figure 8 of PARK discloses a display apparatus comprising: 
an oxide semiconductor pattern (211, [0043]) disposed on a device substrate (100), the oxide semiconductor pattern comprising a source region (211s), a channel region (211c, [0043]), and a drain region (211d) positioned parallel to each other in a first direction (right to left in the Figure 8); 
a gate insulating film (120) disposed on the channel region (211c) of the oxide semiconductor pattern (211); and 
a gate electrode (213) disposed on the gate insulating film, the gate electrode extending in a second direction (bottom to up in the Figure 8) perpendicular to the first direction, wherein the gate electrode comprises a hydrogen barrier layer (Ti in Ti/Al stack in 213, [0046]; Ti is defined as a hydrogen barrier according to applicant’s specification [0040]) and a gate conductive layer (Al in Ti/Al stack in 213, [0046]), and wherein a length of the gate electrode (213) in the first direction is shorter than a length of the gate insulating film (120) in the first direction (right to left direction in the Figure 8).

Regarding claim 13, Figure 8 of PARK discloses that the display apparatus according to claim 11, wherein a length of the gate electrode (213) in the second direction is longer than a length of the gate insulating film (120) in the second direction (bottom to top direction in the Figure 8).

Regarding claim 14, Figure 8 of PARK discloses display apparatus according to claim 13, wherein the gate insulating film (120) and the gate electrode (213) are stacked on a side surface of the oxide semiconductor pattern (211) extending in the first direction (right to left in the Figure 8).

Regarding claim 17, Figure 8 of PARK discloses display apparatus according to claim 11, wherein a bottom surface of the hydrogen barrier layer (Ti in Ti/Al stack in 213, [0046]) has a smaller width than a bottom surface of the gate insulating film (120) in the first direction (based on the drawing of Figure 8).



Claims 1-2, 6-7, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al (US 20190157367 A1).

Regarding claim 1,  Figure 1 of LEE discloses a display apparatus comprising: 
an oxide semiconductor pattern (130, [0042]) disposed on a device substrate (110), the oxide semiconductor pattern comprising a channel region (131) disposed between a source region (132) and a drain region (133); 
a gate electrode (151+152, [0039]) overlapping the channel region of the oxide semiconductor pattern, the gate electrode being structured such that a first hydrogen barrier layer (151, material is Ti which is a hydrogen barrier according to Applicant specification [0040]) and a gate conductive layer (152) are stacked; and 
a gate insulating film (141, [0039]) disposed between the oxide semiconductor pattern (130) and the gate electrode (151+152), the gate insulating film exposing the source region and the drain region of the oxide semiconductor pattern, wherein the gate electrode (151+152) exposes a portion (lateral extension near 132 and 132) of the gate insulating film (141) that is adjacent to the source region and another portion of the gate insulating film that is adjacent to the drain region (133).

Regarding claim 2, Figure 1 of LEE discloses that the display apparatus according to claim 1, wherein a side surface of the gate conductive layer (152) is vertically aligned with a side surface of the first hydrogen barrier layer (151).


Regarding claim 6, Figure 1 of LEE discloses that the display apparatus according to claim 1, wherein the first hydrogen barrier layer (151) is disposed between the gate insulating film (141) and the gate conductive layer (152).

Regarding claim 7, Figure 1 of LEE discloses that the display apparatus according to claim 6, wherein the first hydrogen barrier layer (151) is in contact with the gate insulating film (141).

Regarding claim 11, Figure 1 of LEE discloses a display apparatus comprising: 
an oxide semiconductor pattern (130, [0042]) disposed on a device substrate (110, [0041]), the oxide semiconductor pattern comprising a source region (132, [0042]), a channel region (131), and a drain region (133) positioned parallel to each other in a first direction (horizontal in the Figure 1); 
a gate insulating film (141, [0043]) disposed on the channel region of the oxide semiconductor pattern; and 
a gate electrode (151+152, [0044]) disposed on the gate insulating film, the gate electrode extending in a second direction (vertical in the Figure 1) perpendicular to the first direction, wherein the gate electrode comprises a hydrogen barrier layer (151; considering Ti, wherein Ti is considered hydrogen barrier according to applicant’s specification [0040]) and a gate conductive layer (152), and wherein a length of the gate electrode in the first direction is shorter than a length of the gate insulating film in the first direction (141 is longer at the bottom in the horizontal direction than a length of 151+152 in the horizontal direction).


Regarding claim 12, Figure 1 of LEE discloses that the display apparatus according to claim 11, wherein a thickness of the hydrogen barrier layer (151) is smaller than a thickness of the gate conductive layer (152) (based on Figure 1).

Regarding claim 13, Figure 1 of LEE discloses that the display apparatus according to claim 11, wherein a length of the gate electrode (151+152) in the second direction (vertical direction in the Figure 1) is longer than a length of the gate insulating film (141) in the second direction.

Regarding claim 14, Figure 1 of LEE discloses that the display apparatus according to claim 13, wherein the gate insulating film (141) and the gate electrode  (151+152)  are stacked on a side surface of the oxide semiconductor pattern (130) extending in the first direction (horizontal in the Figure 1).

Regarding claim 17, Figure 1 of LEE discloses that the display apparatus according to claim 11, wherein a bottom surface of the hydrogen barrier layer (151) has a smaller width than a bottom surface of the gate insulating film (141) in the first direction (horizontal in the Figure 1).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813